DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1, 6, and 15 are amended as follows to resolve nominal grammatical matters:
1. (Previously Presented) A biopsy device, comprising: 
a cannula comprising an elongate cannula body extending between a cannula distal end and a cannula proximal end to define a lumen, wherein the cannula comprises a cutting portion at the cannula distal end;
a stylet comprising an elongate body having a stylet distal end and a stylet proximal end, the stylet being slidably disposed within the lumen, wherein the stylet comprises a tissue sampling portion;
and at least one raised portion provided on one of the stylet or the cannula, and at least one corresponding recessed portion provided on the other of the stylet or the cannula, the at least one raised portion and the at least one recessed portion arranged to couple the cannula and the stylet, wherein: 
a sliding engagement is formed between the at least one raised portion and the at least one recessed portion whereby relative sliding between the stylet and the cannula along a longitudinal axis of the biopsy device is provided,
the at least one raised portion and the at least one recessed portion are at least partly provided within a respective distal region of the stylet and a distal region of the cannula,
and the sliding engagement between the at least one raised portion and the at least one recessed portion is arranged to allow the relative sliding between the stylet and the cannula while maintaining continuous mechanical engagement between the at the stylet away from a preferred alignment between the cutting portion of the cannula and the stylet by resisting one or both of relative rotation about the longitudinal axis or flexing between the stylet distal end and the cannula distal end.

6. (Previously Presented) The biopsy device according to claim 1, wherein one or more of: 
the at least one recessed portion comprises a groove extending part way through the elongate body of the cannula or the elongate body of the stylet;
the at least one recessed portion comprises a slot extending through the elongate body of the cannula or the elongate body of the stylet;
the at least one raised portion comprises at least one pin arranged to be received in the recessed portion;
the at least one raised portion comprises at least one ridge on the elongate body of the cannula or the stylet arranged to be received in the recessed portion.

15. (Previously Presented) The biopsy device according to claim 1, further comprising an actuator arranged to control the relative sliding between the cannula and the stylet to allow a tissue sample to be taken, and wherein the actuator is arranged to link the cannula proximal end and the stylet proximal end to control relative axial sliding between them and to allow relative rotation between the cannula proximal end and the stylet proximal end.
 
Allowable Subject Matter
According the above Examiner’s Amendment, claims 1-3, 5-9, 11, 13-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a biopsy device comprising a cannula and a stylet where the stylet and cannula have a raised portion and a recessed portion which are continuously slidingly engaged along a range of sliding movement of the stylet relative to the cannula such that the continuous engagement between the raised portion and the recessed portion resists bending or rotation between stylet and cannula relative to the longitudinal axis.  The primary reason for the allowance of the claims is the inclusion of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791